Form notrfs

                                  United States Bankruptcy Court
                                          Southern District of Alabama
                                              Case No. 14−03220
                                                     Chapter 13
    In re:

       Bettye Hardy Smiley
       aka Bettye H Smiley, aka Bettye Smiley
       524 Hampton Road
       Selma, AL 36701
       Social Security No.:
       xxx−xx−9045


                    NOTICE OF HEARING ON RELIEF FROM STAY MOTION
                      AND ORDER EXTENDING THE AUTOMATIC STAY
    A telephonic hearing will be held before the Honorable Henry A. Callaway on:

    Date:     8/29/19

    Time:     09:00 AM

    Matter: 44 − Motion for Relief from Stay with Certificate of Service. Fee Amount is $181.00 Filed
                by B. Andrew Monaghan of Sirote & Permutt, PC on behalf of WELLS FARGO BANK,
                N.A.. (Attachments: # 1 Note # 2 Mortgage # 3 Loan Modification) (Monaghan, B.)
    The hearing may be a preliminary or a final hearing at the Court's discretion. Whether the hearing is
    preliminary or final will depend upon whether the matter may be disposed of by affidavits and oral argument.
    If a party desires the motion to be disposed of at the hearing by affidavit or other pleadings, all adverse
    parties or their attorneys shall be provided the affidavits or pleadings three (3) days prior to the hearing.

    Testimony of witnesses will not be permitted at this hearing, except upon agreement of counsel, and motions
    that cannot be disposed of without witnesses will be set for final hearing. Responses to motions for relief
    from stay are governed by Local Rule 4001−1.

    It is ORDERED that the stay provided by 11 U.S.C.§ 362 will remain in effect as to this matter until a final
    order is entered.

    If you are represented, please contact your lawyer before the hearing date to:
    1. find out whether you should attend, and
    2. confirm that the matter has not been resolved or moved to another date.

    You must present a valid ID to enter the courthouse. Members of the public are not allowed to bring in
    cellular phones or weapons of any kind, including pocket knives. Parking information can be found on the
    court website at www.alsb.uscourts.gov under "court information."

    THIS HEARING IS TO BE HELD BY TELEPHONE. Conference call dial in number
    1−877−336−1831, Access Code: 1356129#, Security Code: 1886#. The court will be conducting a motion
    docket with numerous cases set, so please keep your telephone muted until your case is called.



    Dated: 8/1/19




       Case 14-03220          Doc 46     Filed 08/01/19 Entered 08/01/19 08:35:28               Desc Ntc of
                                        Hearing - RLFSTY Page 1 of 1
